Citation Nr: 0845168	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-25 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which reopened and denied the appellant's claim for 
service connection for the cause of the veteran's death and 
denied entitlement to eligibility for loan guaranty benefits.  
In July 2008, the appellant testified before the Board at a 
personal hearing that was held at the Central Office.

The appellate issues of whether new and material evidence has 
been submitted regarding entitlement to service connection 
for the cause of the veteran's death and service connection 
for the cause of the veteran's death are the subject of a 
separate Board decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran served on active duty from January 1966 to 
January 1968 and died in January 1976.

2.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility criteria 
for VA loan guaranty benefits because the veteran's death is 
not due to a service-connected disability.  38 U.S.C.A. 
§ 3701, 3702 (West 2002); 38 C.F.R. § 3.315(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2008) are applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of her claim.

In light of the denial of service connection for the cause of 
the veteran's death, the Board further finds that the 
appellant has no entitlement to a certificate of eligibility 
for VA loan guaranty benefits.

Under applicable law, a veteran is eligible for housing loan 
benefits if he meets specified service requirements 
delineated in 38 U.S.C.A. § 3702(a) (West 2002).  38 C.F.R. 
§ 3.315(b) (2008).  The term "veteran" under 38 U.S.C.A. 
§ 3702 also includes the surviving spouse of any veteran who 
died from a service-connected disability.  38 U.S.C.A. 
§ 3701(b)(2) (West 2002).

In order to qualify for a certificate of eligibility for VA 
home loan guaranty benefits, the appellant, as the surviving 
spouse of the veteran, must demonstrate that he died from a 
service-connected disability.  In a separate decision, the 
Board has determined that service connection for the cause of 
the veteran's death is not warranted.

In view of the foregoing, there is no legal basis upon which 
to award a certificate of eligibility for VA home loan 
guaranty benefits under 38 U.S.C.A. § 3701.  As such, the 
appellant's appeal must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that when 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits must be denied because of the 
absence of legal merit).


ORDER

Basic eligibility of a surviving spouse for VA home loan 
guaranty benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


